Case 19-01133 Doc 20 Filed 05/15/20 Entered 05/15/20 11:01:17 Main Document Page 1 of 7




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA


                                                        CASE NO: 19-12337
    IN RE
    ROYAL ALICE PROPERTIES, LLC,                        CHAPTER 11

                                                        SECTION A


    ROYAL ALICE PROPERTIES, LLC,

          PLAINTIFF,
                                                        ADVERSARY NO. 19-1133
    V.

    AMAG, INC.,

          DEFENDANT.


                                        SCHEDULING ORDER

          A Status Conference was held on January 15, 2020 before Judge Meredith S. Grabill.

          PARTICIPATING:          Leo Congeni for the Plaintiff
                                  Richard Martinez for AMAG, Inc.

           Pleadings have been completed. Jurisdiction and venue are established. To the extent that
   this adversary proceeding implicates non-core claims, the parties have agreed to the entry of a final
   order by this Court resolving those claims.

           Counsel adding new parties subsequent to the mailing of this Scheduling Order shall serve
   on each new party a copy of this Scheduling Order. Pleadings responsive thereto, when required,
   shall be filed within the applicable delays therefor.

          All parties have stipulated that initial disclosures pursuant to Rule 26(a)(1) of the Federal
   Rules of Civil Procedure will not be conducted in this case.

          Written reports of experts, as defined in Rule 26(a)(2)(B), for experts who may be
   witnesses for Plaintiff(s) shall be obtained and delivered to counsel for Defendant(s) as soon as
   possible, but in no event later than August 6, 2020.




                                                    1
Case 19-01133 Doc 20 Filed 05/15/20 Entered 05/15/20 11:01:17 Main Document Page 2 of 7




          Written reports of experts, as defined in Rule 26(a)(2)(B), for experts who may be
   witnesses for Defendant(s) shall be obtained and delivered to counsel for Plaintiff(s) as soon as
   possible, but in no event later than September 5, 2020.

           Depositions for trial use shall be taken and all discovery—other than expert discovery—
   shall be completed not later than August 6, 2020. Expert discovery shall be completed no later
   than September 15, 2020.

          All dispositive motions shall be filed and served not later than August 21, 2020.

           Counsel for the parties shall file into the record and serve upon their opponents a list of all
   witnesses who may be or will be called to testify at trial, and all exhibits that may or will be used
   not later than September 5, 2020.

          All motions in limine, including motions in limine regarding the admissibility of expert
   testimony, shall be filed no later than September 20, 2020. Motions filed in violation of this
   Scheduling Order shall be deemed waived and not considered unless good cause is shown.

           The Court will not permit any fact or expert witness to testify or exhibits to be used unless
   the pertinent party has complied with this Scheduling Order as it pertains to witnesses and exhibits
   without an Order of this Court allowing it to do so for good cause shown.

          A final Pre-Trial Conference will be held on September 28, 2020, at 10:00 a.m., before the
   undersigned. Counsel shall be prepared in accordance with this Court’s Pre-Trial Notice.

            Trial will commence on October 5, 2020 at 9:00 a.m., before Judge Meredith S. Grabill.
   Trial is estimated to last 5 days and will not involve extensive documentary evidence.

          Deadlines fixed herein may be extended by the Court only upon timely motion and upon a
   showing of good cause. In the event a continuance of the trial date is granted, all deadlines will
   be automatically extended.

           If, at any time prior to the Pre-Trial Conference, the parties wish to engage in mediation,
   please notify the Court. A request to mediate, however, will not automatically serve as good cause
   to continue the trial date.

                  New Orleans, Louisiana, May 15, 2020.



                                                       MEREDITH S. GRABILL
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                     2
Case 19-01133 Doc 20 Filed 05/15/20 Entered 05/15/20 11:01:17 Main Document Page 3 of 7




                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA


                                          PRETRIAL NOTICE


           IT IS ORDERED that, pursuant to Rule 16(e) of the Federal Rules of Civil Procedure, a
   Pretrial Conference will be held in chambers before Judge Meredith S. Grabill, Section “A”, in the
   case named in the attached Scheduling Order.

            The purpose of the Pretrial Conference is to secure a just and speedy determination of the
   issues. If the type of pretrial order set forth below does not appear calculated to achieve those ends
   in this case, please arrange a conference with the Court and opposing counsel immediately so that
   alternative possibilities may be discussed.

          The procedure necessary for the preparation of the formal joint pretrial order that will be
   reviewed and entered at the Pretrial Conference is as follows:

                                                     I.

           The proposed joint pretrial order must be electronically filed into the record by noon on a
   day that allows for one full business day prior to the Pretrial Conference (i.e., if the Pre-Trial
   Conference is set for 10:00 a.m. on Friday, the joint pretrial order must be filed by noon on
   Wednesday). The proposed pretrial order shall bear electronic signatures of all counsel when it is
   filed with the Court. Following the Pretrial Conference, the Court will file the signed pretrial order
   into the record, after any necessary modifications are made to it.

                                                     II.

           Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Counsel for all parties shall
   confer at their earliest convenience for the purpose of arriving at all possible stipulations and to
   exchange of copies of documents that will be offered into evidence at trial. It shall be the duty of
   counsel for the Plaintiff(s) to initiate that conference and the duty of other counsel to respond
   timely. If, after reasonable effort, any party cannot obtain the cooperation of other counsel, that
   party shall notify the Court. The conference shall be held at least ten (10) days prior to the date of
   the Pretrial Conference so that counsel for all parties can furnish each other with a statement of
   the real issues each party will offer evidence to support, eliminating any issues in the pleadings
   about which no real controversy exists. The statements shall include each party’s view of the
   issues of law remaining in the case, as well as ultimate issues of fact. Counsel for Plaintiff(s) shall
   then prepare a proposed pretrial order and submit it to all other counsel. Once any necessary
   changes are made, counsel for Plaintiff(s) shall electronically file the proposed pretrial order with
   the Court.




                                                     1
Case 19-01133 Doc 20 Filed 05/15/20 Entered 05/15/20 11:01:17 Main Document Page 4 of 7




                                                    III.

          At their meeting, counsel must consider the following: (a) jurisdiction; (b) parties (i.e.,
   correctness of identity of legal entities); and (c) questions of joinder.

                                                    IV.

          At the Pretrial Conference, counsel must be fully authorized and prepared to discuss with
   the Court any progress made regarding settlement. Counsel are urged to discuss the possibility of
   settlement with each other thoroughly before preparing the proposed pre-trial order.

                                                     V.

           The Pretrial Conference will take place in chambers and must be attended by the attorneys
   who will try the case, unless the Court grants permission for other counsel to attend. Attorneys
   will familiarize themselves with federal pretrial rules and will come to the conference with full
   authority to accomplish the purpose of Rule 16.

                                                    VI.

          Pretrial Conferences will not be continued except for good cause shown in a written motion
   presented sufficiently in advance of the conference.

                                                    VII.

           Counsel’s failure to appear at the Pretrial Conference may result in sanctions, including
   but not limited to, sua sponte dismissal of the suit, assessment of costs and attorney’s fees, default,
   or other appropriate sanctions.

                                                   VIII.

           All pending motions and all special issues or defenses raised in the pleadings must be called
   to the Court’s attention in the proposed pretrial order.

                                                    IX.

          The proposed pretrial order shall set forth and include:

          1. The date of the Pretrial Conference.

          2. Appearance of counsel at the Pretrial Conference with the parties each represents.

          3. A description of the parties; the legal relationships among all parties with references to
             claims, counterclaims, third-party claims, and cross claims; and, in cases of insurance
             carriers, their insureds must be identified.



                                                     2
Case 19-01133 Doc 20 Filed 05/15/20 Entered 05/15/20 11:01:17 Main Document Page 5 of 7




            4. With respect to jurisdiction, a brief summary of the factual bases supporting each claim
               asserted and the legal and jurisdictional bases for such claim, or, if contested, the
               jurisdictional questions.

            5. A list and description of any motions pending or contemplated, and any special issues
               appropriate for determination in advance of trial on the merits. If the Court at any prior
               hearing has indicated that it would decide certain matters at the time of the Pretrial
               Conference, a brief summary of those matters and the position of each party with
               respect thereto should be included in the pretrial order.

            6. A brief summary of the material facts claimed by plaintiff, defendant, and other parties;

            7. A single listing of all uncontested material facts.

            8. A single listing of the contested issues of fact. 1

            9. A single listing of the contested issues of law, following the same format as those listed
               for contested issues of fact.

            10. For each party, a list and description of exhibits intended to be introduced at trial. The
                Exhibit List shall identify those exhibits to which the parties stipulate as to authenticity
                and relevancy, 2 as well as identify those to which the parties do not stipulate as such.
                As to any exhibits to which the parties cannot agree on authenticity and relevancy, the
                parties shall submit memoranda, attaching the contested exhibits, no later than five (5)
                business days before trial. The proponent of the exhibit shall explain why the exhibit
                is admissible and the opponent shall explain why the exhibit is inadmissible. Unless
                otherwise ordered by the Court, only exhibits included on the exhibit list shall be
                included for use at trial. The list of exhibits shall include:

                      a. A statement that the exhibit lists were filed in accordance with prior court
                         orders. If a party considers that he or she has good cause not to disclose exhibits
                         to be used solely for impeachment purposes, it may file an ex parte request for
                         a conference with the Court and make its position known to the Court in
                         camera. Counsel shall advise the Court whether the exhibits arguably are

   1
             This does not mean that counsel must concur in a statement of the issues; it simply means that they must list
   in a single list all issues of fact. Where applicable, particularities concerning fact issues must be set forth. As
   examples: (a) whenever the alleged breach of a contract is at issue, the act or omissions relied upon as constituting
   the alleged breach shall be specified with particularity; (b) whenever the meaning of a contract or other writing is at
   issues, all facts and circumstances surrounding execution and events subsequent to execution, both those admitted and
   those in issue, which either party contends serve to aid interpretation, shall be specified with particularity; (c) whenever
   fraud, duress, or mistake is at issue and set forth in the pleadings, the facts and circumstances relied upon as
   constituting the claimed fraud, duress, or mistake (pursuant to Rule 9(b) to the extent it applies) shall also be set forth
   in the pre-trial order; and (d) if special damages are sought, they shall be itemized with particularity.
   2
             Regardless of the parties’ stipulations as to authenticity and relevancy, the Court will only consider exhibits
   actually admitted at trial. If a trial involves extensive documentary evidence, the Court may require parties to submit
   post-trial briefing, listing each exhibit admitted at trial and the issue of fact which the document was used to prove.

                                                                3
Case 19-01133 Doc 20 Filed 05/15/20 Entered 05/15/20 11:01:17 Main Document Page 6 of 7




                          subject to a discovery request from another party. Counsel are urged to provide
                          impeachment exhibits and accompanying memoranda to the Court as soon as
                          practicable in order to avoid exclusion of exhibits that the Court finds to be not
                          solely from impeachment and which late admission would prejudice the
                          opposing party.

                     b. Where appropriate to preserve trade secrets or privileges, some exhibits may be
                        subject to a protective order. If there are such exhibits, the pretrial order shall
                        identify those exhibits and state: “The parties will discuss exhibits alleged to
                        be privileged (or contain trade secrets, etc.) at the Pretrial Conference.”

                     c. In addition to the formal list of exhibits, counsel shall prepare sufficient hard
                        copies for opposing counsel and a bench book of tabbed exhibits to be delivered
                        per instructions received at the Pretrial Conference. 3

            11. A list of all deposition testimony to be offered into evidence in lieu of live testimony.
                The parties shall, prior to trial, meet and agree as to the elimination of all irrelevant and
                repetitive matter and all colloquy between counsel. The parties shall, in good faith,
                attempt to resolve all objections to deposition testimony. As to those objections which
                cannot be resolved amicably, the parties shall submit memoranda on the unresolved
                objections no later than five (5) business days before trial. The parties shall provide
                specific reasons, beyond mere citation to the rule of evidence, in support of their
                positions.

            12. A list and brief description of any demonstrative items, such as charts, graphs, models,
                schematic designs, and similar objects which, although not to be offered into evidence,
                respective counsel intend to use in opening or closing statements. In the pretrial order,
                the parties shall either stipulate that they have no objection to the use of any of the
                demonstrative exhibits or provide a statement of the objections to their use.

            13. For each party, a list of fact and expert witnesses who will be and may be called to
                testify at trial, including each witness’s name, address, and a statement of the general
                subject matter of their testimony (i.e., please list more of a description than merely
                “fact,” “medical,” or “expert”). The list of fact and expert witnesses shall include a
                statement that the fact and expert witness lists were filed in accordance with prior court
                orders. Expert witnesses who are required to submit disclosure reports under Rule
                26(a)(2)(B), but whose reports have not been timely furnished to opposing counsel,
                shall not be permitted to testify, nor shall those experts be permitted to testify to
                opinions not included in timely furnished reports.

            14. Unless otherwise ordered by the Court for good cause, only exhibits included on the
                exhibit list and/or for which memoranda have been submitted will be included for use
                at trial. A witness who is excluded from the witness list shall be allowed to testify only

   3
             Counsel are instructed to contact Robert Scott, Information Systems Manager for the Court, at 504.589.7873
   at least one week before trial to discuss logistics for electronically presenting documentary evidence in the courtroom.

                                                              4
Case 19-01133 Doc 20 Filed 05/15/20 Entered 05/15/20 11:01:17 Main Document Page 7 of 7




              by agreement of all parties and if that addition does not affect the trial date. Those
              restrictions do not apply to rebuttal witnesses or to documents which necessity cannot
              be reasonably anticipated.

          15. In cases where damages are sought, include a statement for completion by the Court:
              “The issue of liability (will / will not) be tried separately from that of quantum.” If
              applicable, counsel should be prepared to discuss at the Pretrial Conference the
              feasibility of separating such issues. Counsel should likewise consider the feasibility
              and desirability of separate trials as to other issues.

          16. The statement: “Trial shall commence on __[month/day]__, 20___, at _[time]_
              a.m./p.m. and is anticipated to last ________ days.” In addition, the proposed pretrial
              order must contain a sentence including the trial date and time previously assigned in
              the Scheduling Order.

          17. The statement: “This pretrial order has been formulated after the Pretrial Conference
              at which counsel for the respective parties have appeared in person. Counsel have been
              afforded reasonable opportunity to make corrections and/or additions prior to signing.
              Hereafter, this Pretrial Order will control the course of the trial and may not be amended
              except by consent of the parties and the Court, or by the Court to prevent manifest
              injustice.”

          18. The statement: “Possibility of settlement of this case was considered by the parties.”

          19. The proposed pretrial order must contain appropriate signature spaces for counsel for
              all parties and the Judge.

          20. Each numbered paragraph of the proposed pretrial order shall be preceded by a heading
              descriptive of its content.

           IT IS FURTHER ORDERED that the Bankruptcy Clerk’s Office is directed to mail and
   e-mail the foregoing Pretrial Notice to counsel of record for all parties to this case and that counsel
   will comply with the directions set forth herein.

                  New Orleans, Louisiana, May 15, 2020.



                                                       MEREDITH S. GRABILL
                                                  UNITED STATES BANKRUPTCY JUDGE




   (Rev. 10/2019)


                                                     5
